Title: From George Washington to Charles Simms, 22 September 1786
From: Washington, George
To: Simms, Charles



Dear Sir,
Mt Vernon—22d Septr 1786.

I now sit down to avail myself of your friendly offer of serving me whilst you are on your Western tour.

I give you the trouble of some letters. That to Mr Smith I leave open for your perusal. Please to seal before delivering it. Mr Smith has my Patent—Posey’s Bond on which my military Right was founded, and on which the Warrant for surveying issued—together with every other publick & private document which could be obtained in evidence of the regularity and legality of my claim. The plea of the Defendants will be, I know, that I cannot trace any steps of regular & authentic proceedings back to their occupancy. For, say they, you can find no entry on the Surveyor’s books, nor on the records of Council previous to the survey, which is the first legal process you can adduce; and this is not dated ’till Feby, when our settlement of the land was in the month of October preceeding. Nay more, your warrant of survey, which was laid upon this land, received date in Novr subsequent (by a month) to our settlement. The latter (under the Rose) I believe is the fact, and is as unaccountable, as it may be unlucky, as my purchase from Posey (for the express purpose of covering this Tract) was made, as will appear by the Bond, (if my memory has not deceived me) in the year 1770. This difference, if it is not founded in mistake, is altogether incomprehensible, as the land was explored & surveyed for me the first time, in the fall of 1770, or early in the following year: And this right, as I have before observed, was intended as the legal security of it. The first & second surveys—or in other words the legal return of the first differing in dates, were both made by Captn (afterwards Col.) Crawford. The first was made whilst his Commission was local—given for the express purpose of surveying 200,000 Acres granted by Mr Dinwiddie’s proclamation, to the officers & soldiers of the first Virga regiment. The second, or as I have before mentioned, the return, was made after he had received a deputation under Mr Thos Lewis for Augusta, in which County the land was supposed to lye—and this I believe, did not happen ’till Feby 1774—consequently the date was made subsequent to the date of the deputation.
Upon these grounds, my legal title, I am convinced will be disputed, with a view to establish their Occupancy; but there is an Act (an authentic copy of which I have sent Mr Smith) which legalizes the surveys of Crawford from the period he first held a Commission from the College. But for Arguments sake, supposing my Patent, & every thing which led to the obtainment

were mere nullities: and my military claim out of the question—had I not an equal right with any other Citizen or subject to obtain land in that Country? It cannot be laid to my charge that I have been either a monopolizer or a Land-jobber, for I never sold a foot of land in the Country, nor am I possessed of an acre West of the Alligany (and the quantity comparatively speaking, is small) that I do not hold under military rights, except the Tract at what is called Washington’s bottom, and about 2 or 300 Acres at the Great Meadows; both of which I purchased. The latter at a high price—And that I surveyed this land before the Defendts ever saw it, built one or more Cabbins thereon before they came into the Country; hired people to live on it, gave them repeated notices of my right at their first coming, & warnings afterwards of the consequences of their usurpations, are facts; but whether evidence can now be obtained in support of all of them, is questionable; as the two Crawfords who were my principal agents in that Country, are both dead; others knowing to the transactions, removed; and a third set unwilling, I have no doubt, to come forward. Yet, under all these disadvantages, Charles Morgan will be able (or I am mistaken) to prove that the survey was made a year or two before the Defendts pretend any claim to occupancy (the date of which requires better proof than their assertion)—and I think he is the most likely person to prove also that there were Cabbins erected thereon for my benefit—claims, antecedent to those of the Defendts purchased by Crawford on my accot to avoid disputes—A man hired to live on the land to keep others off it—and that frequent notices were given to them of the lands being mine, & admonishing them to quit it. Marcus Stephenson must be knowing to many, if not all, of these curcunstances, but a spell of sickness I have been told has impaired his memory, and may have rendered him an unfit evidence. Major Lite, & George McCormick, or the Brother who married Colo. Crawfords Daughter, cannot, I should think be unacquainted with many of these facts. There can be no question of Colo. Cannon’s testifying to what I have recited in my letter to Mr Smith, because I had the information from his own mouth, & he is a Gentleman of Credit. I should think it strange indeed, if Colo. Jno. Stephenson from his intimacy & connection with Colo. Crawford, is not privy to most of these things—possibly Mrs Crawford may be as strong an evidence to some points

as any one—Captn Swearingin also seemed to have knowledge of them.
The reason of my being so particular with you, my good Sir, is, that if any of these people should fall in your way, & upon enquiry it shall be found that they possess the knowledge I conceive of these transactions, but are unwilling to come forward, that effectual steps may be taken to compel them. There is reason to apprehend that an oath only will extort from some of them all they do know. Colo. Cannon, Chas Morgan, Marcus Stephenson (if he has recollection enough), & perhaps Majr Lite, must be more intimately acquainted with Colo. Crawfords proceedings on my behalf in the early stages of this business, than any others. Morgan or Lite surveyed the Land; M. Stephenson carried the chain, &, I believe made the improvements. What G. McCormick & Captn Swearingin can say in the case, I know not—both I believe would willingly serve me, & would point out if they are acquainted with them, the evidences that may be essential on the tryal if it shall be found necessary for me to attack on this ground.
The enclosure No. 2 contains some queries which were put to Mr Smith, but not answered—tho’ touched upon by him as appears by his letter No. 3. I will thank you for doing what shall seem necessary in this business. There is an open Accot between Vale Crawford & me, by which it appears that he is about £100—in my debt. Conscious of this, & of my engagements for him—unsollicited, he wrote me the letter & sent me the Bill of sale referred to in my letter to Mr Smith of the 8th of May last, & now in his trust.
My Lands in Pennsylvania (west of the Laurel-hill) have been so unproductive of every thing but vexation and trouble, that I am resolved to sell them at long or short credit, as may best suit the purchaser, provided I can get near the value of them. The tract where the Mill is, lying in Fayette County, & commonly called Washington’s bottom, contains about 1650 acres. The one in dispute, lying in Washington County, contains about 2,800 acres. The defendants were a long time deliberating on eligibility of giving me 25/ pr acre, rather than to engage in a Law Suit; but finally chose the latter: they must give more now if I oust them. Should you hear of any purchasers, or if you could discover the price it is probable obtain for them, you would render

me a service by the communication. Inclosed are several advertisements—one of which I pray you to have set up at the Court Houses of the County in which the Lands lie—at Pittsburgh, and at such other places as you may think best.
I give you the trouble of proving (I believe before a Magistrate) the power of attorney which I have executed before you, and to send it with my letter inclosed to Major Thomas Freeman who does business for me in that county.
I paid Mr Smith, at the time the Ejectments were brought, some where about £20. If you could by indirect or other means, discover what would be proper compensation for his trouble in this business, I should be much obliged by it. I have had in the course of my life, so little to do with Law & Lawyers, that I feel myself extreamly awkward in these matters. With sentiments of great esteem & regard I am Dr Sir &c.

G: Washington

